EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Vandsburger on 1/13/2022.
The application has been amended as follows: 
Claim 1 has been replaced by the following amendment:
A treated Kraft pulp blend, comprising: 
a dissolving pulp; and 
a treated Kraft pulp, comprising:
a hemicellulose content of 5% or more; 
a R18 value of 88% or more; and
at least one reactivity value selected from: 	
a standard reactivity of 3.5 mL or more, 
a modified reactivity of 30 mL or more, 
a filter value Kr of 10,000 or less, 
a SEM fiber segment count of 11 or less per 100 µm2 of a filter when the pulp is subjected to a modified reactivity test, and 
a crystallite cross-section of less than 20.6 nm2; 
wherein the treated Kraft pulp has less than 8% by weight of cellulose II as determined by x-ray crystallography; 

wherein the treated Kraft pulpblend comprises at least 20% by weight of the treated Kraft pulp. 

Claim 2 has been replaced by the following amendment:
The treated Kraft pulp blend of claim 1, wherein the hemicellulose content of the treated Kraft pulp is greater than 7%. 

Claim 3 has been replaced by the following amendment:
The treated Kraft pulp blend of claim 1, wherein the R18 of the treated Kraft pulp value is from 88% to 92%.
Claim 22 has been replaced by the following amendment:
A treated Kraft pulp blend, comprising: 
a treated Kraft pulp, comprising:
a hemicellulose content of 5% or more; 
a R18 value of 88% or more; and
a gamma number of 60% or less; and
a dissolving pulp;
wherein the treated Kraft pulp has less than 8% by weight of cellulose II as determined by x-ray crystallography; 
wherein the treated Kraft pulp blend comprises a gamma number of 50% or less; and
wherein the treated Kraft pulp blend comprises at least 20% by weight of the treated Kraft pulp.

Claims 23 and 24 have been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was SEALEY in view of VUORINEN.  The combination produced a pulp in substantially the same as the claimed “treated kraft pulp” as per the instant specification and would therefore be expected to have substantially the same properties.  The applicant claimed a blend of a dissolving pulp and the treated kraft pulp and claimed that the blend had a gamma number less than 50.  The pulp of SEALEY in view of VUORINEN would not have a gamma less than 50 (because the applicant’s treated kraft pulp did not have a gamma less than 50%).  Therefore the Examiner could not argue that the combination of SEALEY and VUORINEN produced substantially the same pulp.  
The reference OSTBERG taught a dissolving pulp with a gamma number less than 50% [table 2].  However, by way of amendment the pulp blend required at least 20% of the treated pulp.  The examiner did not find a reason to combine SEALEY and VUORINEN with OSTBERG.  Further, the Examiner could not argue that the pulp of OSTBERG alone was substantially the same as a blend of pulp that required at least 20% of the treated kraft pulp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748                                                                                                                                                                          e